SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-00018 AMERITOR SECURITY TRUST (Exact name of registrant as specified in charter) Offices of Ameritor Financial Corporation 4400 MacArthur Boulevard, Suite 301 Washington, D.C 20007 (Address of principal executive offices) (Zip code) Jerome Kinney, President 4400 MacArthur Boulevard, Suite 301 Washington, D.C 20007 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (202) 625-6000 DATE OF FISCAL YEAR END:June 30, 2010 DATE OF REPORTING PERIOD:September 30, 2010 ITEM 1. SCHEDULE OF INVESTMENTS (Un-audited) September 30, 2010 Number ofshares Share Value Description Market value BANKING % Bank Of America Corporation HSBC Holdings COMPUTERS & PERIPHERAL % Dell inc. Intel Corporation Internat Busin Mach Cisco Apple Computer COMMUNICATIONS % 29 Nortel Networks Verizon Communications 36 Frontier Communications Comcast Corp HOTELS % 90 Marriott International DIVERSIFIED MINERALS % Alcoa inc. Freeport-Mcmoran Copper & Gold Inc. Northern Dynasty Minerals ltd. DRUG & MEDICAL % Amgen, inc. Johnson & Johnson Novartis Ag ELECTRONICS/EQUIPMENT % Medtronic Inc. ENERGY % Alliance Resource LP Chesapeake Energy FINANCIAL & COMMERCIAL SERVICES % Citigroup inc. Western Union Co FOOD/HEALTH CARE % Nutrisystem, Inc. Pepsico Inc. Wellpoint MANUFACTURING/ENGINEERING % Flowserve Corp General electric Honeywell Intl, Inc. Ingersoll-Rand Company limited United Technologies OIL SERVICES % Nabors Industries ltd. Halliburton Company Canadian Natural Resources ltd Occidential Petrolum Schlumberger Number ofshares Share Value Description Market value PSYCHIATRIC THERAPY % Psychiatric Solutions, inc. PUBLISHING % Mcgraw Hill Cos, Inc RECREATION % Shanda Interactive RETAILERS/APPAREL % Lowe's Companies, inc. Home Depot, inc. Walgreen Company Walmart Crocs Inc Staples SAVINGS & LOANS % Washington Mutual, inc. TELECOM-CELLULAR % Alcatel Lucent TRANSPORTATION % Jetblue Airways Corp UTILITIES American Electric Power % Consolidated Edison SHORT TERM INVESTMENTS % Evergreen Investmernts NET ASSETS % AMERITOR SECURITY TRUST The tax basis cost of the Fund's investments was $314,420.40 and the unrealized appreciation and depreciation were $74,104.64 and $91,885.46 respectively. For information regarding the Fund's policy for valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. ITEM 2.CONTROLS AND PROCEDURES. (a)The certifying officers, whose certifications are included herewith, have evaluated the registrant's disclosure within 90 days of the filing date of this report.In their opinion, based on their evaluation, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively to ensure, that information required to be disclosed by the registrant in the reports it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b)There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3.EXHIBITS. (a) A separate certification for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Ameritor Security Trust By: /s/ Jerome Kinney Name: Jerome Kinney Title: President (Principal Executive Officer) Date: November 1, 2010 By: /s/ Jerome Kinney Title: Treasurer (Principal Financial and Accounting Officer) Date: November 1, 2010
